DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 4/23/2022 has been entered. 

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
The subject matter of the independent claim could either not be found or was not suggested in the prior art of record. The prior art does not disclose or render obvious the combination as claimed specifically including a cassette comprising a monolithic cassette body; and a segment of resiliently deformable tubing mounted to the cassette body, wherein the cassette body includes a fixed pinch element and a pinch arm having a movable pinch element in combination with other claimed limitations of claim 1. 
The closest prior art for a cassette is Rotem et al. (US 2009/0221964 A1) as discussed in Final Rejection mailed on 2/28/2022 including a cassette body; and a segment of resiliently deformable tubing mounted to the cassette body, wherein the cassette body includes a fixed pinch element and a pinch arm having a movable pinch element but is silent regarding the cassette body being monolithic.
Xanthopoulos (US 4,537,561) discloses the closest prior art for the cassette body being monolithic. However, the modification will render the cassette of Rotem as inoperable if Rotem is modified in view of Xanthopoulos. Applicant defines the term “monolithic” as being “molded as a single homogenous piece or additively manufactured as a single homogenous piece (paragraph 0023 of the applicant’s original disclosure) and the body comprises a free-flow protection device integrally formed as a part of the monolithic body wherein the free flow protection device includes a fixed pinch element and a pinch arm having a movable pinch element (paragraph 0024 of the applicant’s original disclosure). Therefore, the limitation “a monolithic cassette body” in claim 1, line 3 and the limitation “the cassette body includes a fixed pinch element and a pinch arm having a movable pinch element” in claim 1, lines 6-7 when read in light of specification would mean that a body along with a fixed pinch element and a pinch arm having a movable pinch element is molded as single homogenous piece or additively manufactured as a single homogenous piece. Therefore, Rotem when modified in view of Xanthopoulos will also result in forming the pinch arm having a movable pinch element being molded and formed as a single homogenous piece along with the body. Such modification will result in preventing the pinch arm with movable pinch element being movable with respect to the body.
Claims 2-14 being dependent on claim 1 is also allowed.

The subject matter of the independent claim could either not be found or was not suggested in the prior art of record. The prior art does not disclose or render obvious the combination as claimed specifically including a fluid delivery system comprising a cassette comprising a monolithic cassette body; and a segment of resiliently deformable tubing mounted to the cassette body, wherein the cassette body includes a fixed pinch element and a pinch arm having a movable pinch element in combination with other claimed limitations of claim 15. 
The closest prior art for a fluid delivery system is Rotem et al. (US 2009/0221964 A1) as discussed in Final Rejection mailed on 2/28/2022 including a cassette comprising a cassette body; and a segment of resiliently deformable tubing mounted to the cassette body, wherein the cassette body includes a fixed pinch element and a pinch arm having a movable pinch element but is silent regarding the cassette body being monolithic.
Xanthopoulos (US 4,537,561) discloses the closest prior art for the cassette body being monolithic. However, the modification will render the cassette of Rotem as inoperable if Rotem is modified in view of Xanthopoulos. Applicant defines the term “monolithic” as being “molded as a single homogenous piece or additively manufactured as a single homogenous piece (paragraph 0023 of the applicant’s original disclosure) and the body comprises a free-flow protection device integrally formed as a part of the monolithic body wherein the free flow protection device includes a fixed pinch element and a pinch arm having a movable pinch element (paragraph 0024 of the applicant’s original disclosure). Therefore, the limitation “a monolithic cassette body” in claim 15, line 6 and the limitation “the cassette body includes a fixed pinch element and a pinch arm having a movable pinch element” in claim 15, lines 9-10 when read in light of specification would mean that a body along with a fixed pinch element and a pinch arm having a movable pinch element is molded as single homogenous piece or additively manufactured as a single homogenous piece. Therefore, Rotem when modified in view of Xanthopoulos will also result in forming the pinch arm having a movable pinch element being molded and formed as a single homogenous piece along with the body. Such modification will result in preventing the pinch arm with movable pinch element being movable with respect to the body.
Claims 16 and 17 being dependent on claim 15 is also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILAY J SHAH whose telephone number is (571)272-9689. The examiner can normally be reached Monday-Thursday 8:00 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILAY J SHAH/            Primary Examiner, Art Unit 3783